DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/869839 and 11/040014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Korukanti et al. US 2011/0287096, in view of Cheung et al. (Journal of Pharmaceutical Sciences, 1988 “Pharmacokinetic Evaluation of a Sustained-Release Formulation of Trihexyphenidyl in Healthy Volunteers”).
This rejection has been withdrawn in view of the Amendment filed 05/02/2022.

Claims  21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. US 2015/0037405, in view of Xiang et al. US 2007/0225366 and Rudnic et al. US 5,326,570.
Kulkarni teaches a composition in the form of pellet suitable the treatment of Parkinson’s disease.  The pellet comprising an organic acid core, a drug coating layer and a functional coating over the core.  See abstract, paragraphs 0038, 0049, 0089-0097, Examples, and Claims.  
Kulkarni does not expressly teach the claimed active agent, namely, trihexyphenidyl. 
Xiang teaches drugs useful for treating Parkinson’s disease include trihexyphenidyl, levodopa and carbidopa.  See paragraph 0111.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to include trihexyphenidyl in the composition of Kulkarni, or to optimize the composition of Kulkarni to comprise trihexyphenidyl as the drug for the treatment of Parkinson’s disease with the expectation of at least similar results.  This is because Xiang teaches that trihexyphenidyl is a well known drug for the treatment of Parkinson’s disease, this is because Xiang teaches that trihexyphenidyl can be use in combination with levodopa or carbidopa, and this is because Xiang teaches trihexyphenidyl is equivalent to levodopa or carbidopa.   
The cited references fail to teach the claimed Cmin:Cmax ratio.
However, Applicant’s attention is called to the teaching in Kulkarni at paragraph 0033, where Kulkarni teaches the composition that provides a steady and constant plasma concentration in patients.  Here, the steady state and constant plasma concentration is known in the art to have a Cmin:Cmax ratio that falls within the claimed range.  See for example the teaching in Rudnic at column 1, where the teaching of a steady and consistent blood level includes blood level having Cmin/Cmax ratio of between 0.6 and 1.0.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition having a Cmin/Cmax ratio of between 0.6 and 1.0 useful for the treatment of Parkinson’s disease in view of the teaching of Rudnic.  This is because Rudnic teaches compositions having the claimed Cmin/Cmax ratio is known in the art, this is because Rudnic teaches compositions having the claimed Cmin/Cmax is useful and desired for the treatment of Parkinson’s disease, and this is because Kulkarni teaches the desirability for preparing a composition having similar pharmacokinetic properties, namely, a steady and constant plasma concentration level.   
       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615